Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-8 in the reply filed on July 06th, 2021 is acknowledged. Non-elected invention of Group II, claims 9-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-8 as follows.

Drawings
The drawings filed on 11/17/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hirler (US 2006/0118864, hereinafter as Hirl ‘864).
Regarding Claim 1, Hirl ‘864 teaches a power semiconductor device, comprising: 
a semiconductor substrate (Fig. 3, (4); [0004]), comprising an active device region (18; [0038]) and a junction termination region (19; [0038] and [0059]), wherein the junction termination region is bounded by a side edge of the semiconductor substrate, the junction termination region further comprising: 
a substrate layer formed of a first dopant type (N-type); 
a well layer (30; [0039]), disposed on the substrate layer, and formed of a second dopant type; 
a conductive trench assembly (21; [0038]), disposed in the junction termination region, and comprising a plurality of conductive trenches (21), and extending from above the substrate layer and through the well layer; and 
a metal layer (29; [0039]), electrically connecting the conductive trench assembly to the well layer (see Fig. 3), wherein the metal layer comprises: a set of inner metal contacts (29), electrically connecting a set of inner regions (24; [0039] of the well layer to a first set of trenches of the conductive trench assembly; and 
an outer metal contact (29; [0039]), the outer metal contact electrically connecting an outer region (26; [0039]) of the well layer to a second set of conductive trenches of the conductive trench assembly, wherein the outer region borders the side edge (see Figs. 2 and 3).  

Regarding Claim 2, Hirl ‘864 teaches the set of inner metal contacts and the outer metal contact (29) comprising a plurality of metallic rings, arranged in concentric fashion (see Fig. 2).  

Regarding Claim 3, Hirl ‘864 teaches the substrate layer (4) comprises N-doped layer, and the well layer (30) comprises a p-doped layer (see Fig. 3).  

Regarding Claim 4, Hirl ‘864 teaches the second set of conductive trenches (21) comprises two to four conductive trenches (see Fig. 2).  

Regarding Claim 8, Hirl ‘864 teaches the conductive trench assembly comprising a plurality of polysilicon trenches (or field electrodes 21, see para. [0024] and [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirl ‘864
as applied to claim 1 above, and further in view of Tsukanov (US 2004/0124489, hereinafter as  Tsuk ‘489).
Regarding Claim 5, Hirl ‘864 teaches a breakdown voltage (see para. [0039).
Thus, Hirl ‘864 is shown to teach all the features of the claim with the exception of explicitly the limitation: “above a breakdown voltage of 200 V”.  
However, Tsuk ‘489 teaches a operate voltage is at 100-1200 Volts or more (see para. [0014]-[0015]) which overlaps the claim range of above a breakdown voltage of 200 V.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hirl ‘864 by having the breakdown voltage of above 200 V in order to improve the characterization of the power devices (see para. [0009] and [0014]) as suggested by Tsuk ‘489.

	Regarding Claim 6, Tsuk ‘489 teaches one metal oxide semiconductor field effect transistor (MOSFET) (see Fig. 10, (600); [0045]-[0047] and [0068]).  

Regarding Claim 7, Tsuk ‘489 teaches a operate voltage is at 100-1200 Volts or more (see para. [0014]-[0015]) which overlaps the claim range of above a breakdown voltage of 200 V.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Seok (US 2016/0141408 A1)
Shimatou (US 2014/0197476 A1)
Baburske et al. (US 2015/0325687 A1)
Yedinak (US 2012/027388 A1)	
Seok et al. (US 2010/0078674 A1)	

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829